ORDER
The parties submitted a consent motion to dismiss this matter in which petitioner sought review of the Court of *126Appeals’ opinion in Duke Energy Carolinas, LLC v. S.C. Dep’t of Health & Env’t Control, 404 S.C. 119, 744 S.E.2d 194 (Ct.App.2012). We grant the consent motion to dismiss this matter. We hereby direct the Court of Appeals to depublish its opinion and assign the matter an unpublished opinion number. The above opinion shall no longer have any prece-dential effect.
/s/ Jean H, Toal, C.J.
/s/ Costa M. Pleicones, J.
/s/ Donald W. Beatty, J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
FOR THE COURT